                           Case 17-11962-KJC            Doc 1190        Filed 05/28/19       Page 1 of 4




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE

                                                                    )
         In re:                                                     )   Chapter 11
                                                                    )
         AEROGROUP INTERNATIONAL, INC., et                          )    Case No. 17-11962 (KJC)
         al.                                                        )
                                                                    )    (Jointly Administered)
                    Debtors.1                                       )
                                                                    )   Ref. Docket No. 1184
                                                                    )
                                                                    )
                                                                    )
         AEROGROUP INTERNATIONAL, INC. et                           )   Adversary Proc. No. 18-50715 (KJC)
         al.                                                        )
                                                                    )   Ref. Docket No. 54
                                       Plaintiffs                   )
                    vs.                                             )
                                                                    )
         GBG USA INC.,                                              )
                                                                    )
                                       Defendant.                   )


                                                     NOTICE OF APPEAL

                    PLEASE TAKE NOTICE that THL Corporate Finance, Inc., in its capacity as

         administrative agent to the Debtors’ Prepetition Term Loan Lenders hereby appeals to the United

         States District Court for the District of Delaware, pursuant to 28 U.S.C. § 158(a) and Rules 8002

         and 8003 of the Federal Rules of Bankruptcy Procedure, from the Order Approving Settlement

         and Distribution of Proceeds [Docket No. 1184] (the “Order”). A copy of the Order is attached

         hereto as Exhibit A. A copy of the Court’s opinion in support of the Order [D.I. 1183] is

         attached hereto as Exhibit B.

         1
                The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax
                identification number, are as follows: Aerogroup International, Inc. (6119), AGI Holdco, Inc. (7087),
                Aerogroup International LLC (4658), Aerogroup International Holdings LLC (4312), Aerogroup Retail
                Holdings, Inc. (4650), and Aerogroup Gift Card Company, Inc. (7551). The mailing address for the Debtors,
                solely for purposes of notices and communications, is: 201 Meadow Road, Edison, New Jersey 08817.


01:24522421.1
                      Case 17-11962-KJC         Doc 1190       Filed 05/28/19   Page 2 of 4



                 The names of all parties to the Opinion and Order appealed from and the names,

         addresses, and telephone numbers of their respective attorneys are as follows:

         Counsel to THL Corporate Finance, Inc.              Counsel to Debtors (Appellee):
         (Appellant):
                                                             BAYARD, P.A.
         YOUNG CONAWAY STARGATT &                            Scott D. Cousins (No. 3079)
         TAYLOR, LLP                                         Erin R. Fay (No. 5268)
         M. Blake Cleary (No. 3614)                          Gregory J. Flasser (No. 6154)
         Michael S. Neiburg (No. 5275)                       600 N. King Street, Suite 400
         1000 N. King Street                                 Wilmington, DE 19801
         Wilmington, Delaware 19801                          Telephone: (302) 655-5000
         Telephone: (302) 571-6600                           Email: scousins@bayardlaw.com
         Email: mbcleary@ycst.com                                    efay@bayardlaw.com
                mneiburg@ycst.com                                    gflasser@bayardlaw.com
         -and-                                               -and-
         PAUL HASTINGS LLP                                   REID COLLINS & TSAI LLP
         Matthew M. Murphy                                   Eric D. Madden
         71 S. Wacker Drive, 45th Floor                      Thanksgiving Tower
         Chicago, Illinois 60606                             Dallas, Texas 75201
         Telephone: (312) 499-6000                           Telephone: (214) 420-8900
         Email: mattmurphy@paulhastings.com                  Email: emadden@rctlegal.com
         -and-                                               -and-
         PAUL HASTINGS LLP                                   REID COLLINS & TSAI LLP
         Nicholas A. Bassett                                 Jeremy H. Wells
         875 15th Street, N.W.                               1301 Capital of Texas Highway
         Washington, D.C. 20005                              Building C, Suite 300
         Telephone: (202) 551-1700                           Austin, Texas 78746
         Email: nicholasbassett@paulhastings.com             Telephone: (512) 647-6120
                                                             Email: jwells@rctlegal.com

         Counsel to GBG USA Inc. (Appellee)                  Counsel to Polk 33 Lending, LLC (Appellee)

         REED SMITH LLP                                      THE ROSNER LAW GROUP LLC
         Kurt F. Gwynne (No. 3951)                           Frederick B. Rosner (No. 3995)
         Jason D. Angelo (No. 6009)                          Scott J. Leonhardt (No. 4885)
         1201 Market Street, Suite 1500                      824 N. Market Street, Suite 810
         Wilmington, Delaware 19801                          Wilmington, Delaware 19801
         Telephone: (302) 778-7500                           Telephone: (302) 777-1111
         Email: kgwynne@reedsmith.com                        Email: rosner@teamrosner.com
                 jangelo@reedsmith.com                                leonhardt@teamrosner.com

         -and-                                               -and-


01:24522421.1
                                                         2
                     Case 17-11962-KJC     Doc 1190      Filed 05/28/19   Page 3 of 4




         REED SMITH LLP                                ARENT FOX LLP
         Michael J. Venditto                           Robert M. Hirsh
         599 Lexington Avenue                          Beth M. Brownstein
         New York, New York 10022                      1301 Avenue of the Americas, Floor 42
         Telephone: (212) 205-6081                     New York, New York 10019
         Email: mvenditto@reedsmith.com                Telephone: (212) 484-3900
                                                       Email: robert.hirsh@arentfox.com
                                                              beth.brownstein@arentfox.com

                                                       -and-

                                                       ARENT FOX LLP
                                                       James H. Hulme
                                                       Jackson D. Toof
                                                       1717 K Street, NW
                                                       Washington, DC 20006
                                                       Telephone: (202) 857-6000
                                                       Email: james.hulme@arentfox.com
                                                               Jackson.toof@arentfox.com




         Dated: May 28, 2019              YOUNG CONAWAY STARGATT & TAYLOR, LLP
                Wilmington, Delaware
                                          /s/ Michael S. Neiburg
                                          M. Blake Cleary (No. 3614)
                                          Michael S. Neiburg (No. 5275)
                                          1000 North King Street
                                          Wilmington, Delaware 19801
                                          Telephone: (302) 571-6600
                                          Facsimile: (302) 571-1253
                                          Email: mbcleary@ycst.com
                                                 mneiburg@ycst.com

                                          -and-

                                          PAUL HASTINGS LLP
                                          Matthew M. Murphy
                                          71 S. Wacker Drive, 45th Floor
                                          Chicago, Illinois 60606
                                          Telephone: (312) 499-6000
                                          Facsimile: (312) 499-6136
                                          Email: mattmurphy@paulhastings.com



01:24522421.1
                                                   3
                Case 17-11962-KJC    Doc 1190    Filed 05/28/19    Page 4 of 4




                                    -and-


                                    PAUL HASTINGS LLP
                                    Nicholas A. Bassett
                                    875 15th Street, N.W.
                                    Washington, D.C. 20005
                                    Telephone: (202) 551-1700
                                    Facsimile: (202) 551-1705
                                    Email: nicholasbassett@paulhastings.com

                                    Counsel to THL Corporate Finance, Inc.

         .




01:24522421.1
                                             4
